Title: To Thomas Jefferson from Robert L. Livingston, 22 September 1808
From: Livingston, Robert L.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Clermont Sepr. 22d. 1808
                  
                  It was my intention on my arrival at Boston to have proceeded immediately to Washington to deliver to the Secretary of State the dispatches entrusted to my care by our Minister at Paris; & to have communicated a verbal message from his Majesty the Emperor & King— The extreme illness of an only Son who has since fallen a victim to the measles, deprives me of the pleasure of making the communication in person, & will plead my apology for not committing it to paper at an earlier period—
                  On the sixth of July I was introduced to his Majesty. He received me in the most polite & friendly manner, after several enquiries relative to Mr. Livingston & his family he turned the conversation, on the political situation of America, & began by saying ‘Dites au President des Etats Unis de ma part que l’Embargo est une mesure fort sage, les Anglais sont les maitres de la mer ils vous obligent se leur payer un tribut. Je n’y consentirai jamais; si vous ne pouver pas avoir des Commerce, ce n’est pas ma fauter vous saven aussi bien que moi, que les Americains ont faits les commerce des Anglais, vos Batiments qui arrivoient tous les jours en Hollande etoient chargés des marchandises Anglaises. Je ne peut pas souffrir cela si le President se tous le mond me declare la guerre Je persisterai dans mon systême. I took the liberty to observe to his Majesty that it was not the wish of our Government to take a part with either of the Belligerent Powers, and cited the Embargo, as a proof of the pacific disposition of the administration— Je ne dit pas (said he) que vous avez l’intention de déclarer la guerre, au contraire, vous pouvez dire au President que ses mésures sont trés sages, vous n’avez pas des vaisseaux, vous ne pouvez pas déclarér la guerre—Je ne désire pas ce la—si vous n’avez pas du Commerce ce n’est pas ma faute— His Majesty then said, “As soon as the English Government will rescind the decrees that now deprive you of a neutral commerce, I will give every facility to your Commerce in my Ports, but I repeat that I never will consent that any nation shall pay a tribute to the English to carry on a neutral trade—
                  The audience lasted about a quarter of an hour during which his Majesty frequently repeated a wish that we should again be permitted to enjoy the rights & privileges of a neutral nation—A long time ago (said he) I foresaw that the English would be the masters of the sea, & that they would not permit any Nation to participate in the commerce of Europe without paying them a tribute.
                  His Majesty then concluded the conversation by the following declaration. “As soon as England will rescind her decrees contrary to the law of Nations, & the acknowledged rights of neutrals, I will give every facility in my power to the American Commerces”— I informed the Emperor that I should not fail to repeat to the President of the United States, the message he did me the honor to entrust to me, and prayed his Majesty would permit me, & the American Citizens who were desirous of returning to their Country, to embark on board the Arcturus Capn Main, observing that I had not ’till after my arrival at Bayonne, received official intelligence that the King of Holland had granted me the choice of the American vessels in the Ports of that Country, to return with my family to the U.S. His Majesty replyed, that there was an embargo on all Ships but that we were at liberty to imbark on board the Arcturus whenever we pleased— 
                  I have the honor to remain with great respect & Consideration Your most obt Hme. Set
                  
                     Robert L. Livingston 
                     
                  
                  
                     P.S. The above message has not been communicated to any person in this Country & will be considered by me as confidential unless permitted by the President to reveal it—as it might have a tendency to promote the Election of Mr. Madison—
                  
               